Citation Nr: 1535996	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for intervertebral disc disease.


REPRESENTATION

Appellant represented by:	New York Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Veteran failed to appear for a scheduled Board hearing.  In a July 2015 Report of Contact, he notified the RO that he was in the hospital at the time of the May 2015 hearing, and that is why he failed to attend. He requested that a video conference hearing be scheduled.  

Because the Veteran has demonstrated good cause for his failure to show up for his originally scheduled hearing, the Board finds that another hearing should be scheduled for the Veteran.  See C.F.R. §20.702(d) (2014).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule the Veteran for a videoconference hearing with the Board of Veterans' Appeals.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014). After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

